Exhibit 10.13




TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT


STOCK OPTIONS (5+1)


 
 
 
 
Team Member:
Participant Name
Personnel Number:
Employee ID
Award:
Option to Purchase Quantity Granted Shares
Grant Date:
November 18, 2019
Exercise Price:
$ Grant Price
Term:
Either of (i) ten (10) years; or (ii) dates set forth in Section 4
Type of Option:
Non-qualified
Vesting Schedule:
 
 
 
Vesting Date
Percent of Award Vested
 
 
November 18, 2020
33 1/3 %
 
 
November 18, 2021
33 1/3 %
 
 
November 18, 2022
33 1/3 %
 
 
 
 
 
























































--------------------------------------------------------------------------------

Exhibit 10.13




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).


1.
Terms and Conditions. The Award of Stock Options (as set forth on the cover page
of this Award Agreement) is subject to all the terms and conditions of the Tyson
Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such plan or
its successors may be amended and restated from time to time (the “Plan”).
Unless otherwise defined herein, all capitalized terms in this Award Agreement
shall have the meaning stated in the Plan. Please see the Plan document for more
information on these terms and conditions. A copy of the Plan is available upon
request.



2.
Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:



(i)
“Cause” is defined as a Termination of Employment as a result of the occurrence
of one or more of the following events:

(a)
job-related misconduct or non-performance of duties;

(b)
violation of the policies of Tyson (including a violation of the Code of
Conduct);

(c)
any willful and wrongful conduct or omission by you that injures Tyson;

(d)
any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(e)
you are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony, serious crime, job-related misdemeanor, or similar
offense; or

(f)
your intentional or willful violation of any restrictive covenant or other
agreement to which you are a party with Tyson.

For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall your Employer’s failure to notify you of the occurrence
of any event constituting Cause, or failure to terminate you as a result of such
event, be construed as a consent to the occurrence of that event or future
events, whether or not similar to the initial occurrence, or a waiver of your
Employer’s right to terminate you for Cause as a result thereof.


(ii)
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.

(iii)
“Disability” shall have the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by Tyson
or your Employer. If no long-term disability plan or policy was ever maintained
on your behalf or, if the determination of Disability relates to an incentive
stock option, Disability means that condition described in Section 22(e)(3) of
the Internal Revenue Code (the “Code”), as amended, or any successors thereto,
and any regulations or rulings issued thereunder. In the event of a dispute, the
determination of Disability will be made by the Committee (as defined in the
Plan) and will be supported by the advice of a physician competent in the area
to which such Disability relates.

(iv)
“Employer” shall mean, to the extent you are not directly employed by Tyson, the
Affiliate that employs you.






--------------------------------------------------------------------------------

Exhibit 10.13




(v)
“Good Reason” is defined as the occurrence of any one or more of the following
actions or events without your written consent; provided that you may not rely
on any particular action or event as a basis for terminating your employment for
Good Reason unless you deliver a Notice of Good Reason based on that action or
event within thirty (30) days of its initial occurrence and Tyson (or its
successors) has failed to correct the circumstances cited by you as constituting
Good Reason within thirty (30) days of such Notice of Good Reason and you resign
within thirty (30) days following such failure:

(a)
A material diminution in authority, duties or responsibilities (not merely a
change in job title alone);

(b)
Greater than a fifteen percent (15%) decrease in the total of your then-current
(i) base salary, (ii) target annual cash award opportunity under the Tyson
Foods, Inc. Annual Incentive Plan, or any successors thereto, as such plan or
its successors may be amended or restated from time to time, as determined by
Tyson in its sole discretion, and (iii) target grant date value of the annual
long-term incentive award under the Plan, as determined by Tyson in its sole
discretion;

(c)
Transfer of your primary employment location beyond fifty (50) miles; or

(d)
The failure by Tyson to obtain a satisfactory agreement from any successor to
assume and agree to perform the obligations under this Award Agreement for at
least twenty-four (24) months following a Change in Control.

(vi)
“Release” shall mean that specific document which your Employer shall present to
you for consideration and execution after your Termination of Employment, under
which you agree to irrevocably and unconditionally release and forever discharge
Tyson, your Employer, and the Affiliates and related parties from any and all
causes of action which you at that time had or may have had against Tyson, your
Employer, and the Affiliates and related parties (excluding any claim under
state workers’ compensation or unemployment laws). The Release will be provided
to you as soon as practicable after your termination date, but in any event in
sufficient time so that you will have adequate time to review the Release as
provided by applicable law.

(vii)
“Termination of Employment” shall have the meaning ascribed to it in the Plan
but, in the event of a Change in Control, any successor and its affiliates shall
replace Tyson and its Affiliates in interpreting the meaning of a Termination of
Employment.

(viii)
“Tyson” means Tyson Foods, Inc. or any successor thereto.

3.
Vesting.



3.1.
Vesting Schedule and Forfeiture. The Award shall vest pursuant to the foregoing
Vesting Schedule and shall be considered as fully earned and exercisable by you
on each applicable Vesting Date, subject to the further provisions of this
Section 3. Notwithstanding any other provision of this Award Agreement to the
contrary, the unvested portion of the Award will be forfeited back to Tyson in
the event of your Termination of Employment before a Vesting Date, except as
otherwise provided in Sections 3.2 through 3.4. The events described in Sections
3.2 through 3.4 are referred to herein as “Vesting Events.”



3.2.
Death or Disability. In the event your employment with Tyson is terminated due
to death or Disability before the Award is vested in full, you shall vest in a
pro rata portion of any unvested portion of the Award determined by multiplying
the total number of granted option shares by a fraction, the numerator of which
is the total number of days that you were employed by your Employer between the
Grant Date and your Termination of Employment and the denominator of which is
the total number of days over the entire Vesting Schedule, less the number of
any option shares that had vested prior to the Termination of Employment.










--------------------------------------------------------------------------------

Exhibit 10.13




3.3.
Termination by Tyson without Cause or by you for Good Reason; Voluntary
Termination under the “5+1” Officer Separation Program. In the event of your
Termination of Employment by your Employer for reasons other than for Cause, or
by you for Good Reason or through participation in the Officer Separation
Program component of the Executive Severance Plan of Tyson Foods, Inc.,
contingent upon your timely execution and non-revocation of a Release, you shall
vest in a pro rata portion of any unvested portion of the Award determined by
multiplying the total number of granted option shares by a fraction, the
numerator of which is the total number of days that you were employed by your
Employer between the Grant Date and your Termination of Employment and the
denominator of which is the total number of days over the entire Vesting
Schedule, less the number of any option shares that had vested prior to the
Termination of Employment.



3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes fully vested, you shall fully vest in the unvested portion of the Award
upon the occurrence of either of the following events, provided such event
occurs no later than twenty-four (24) months following the Change in Control (to
the extent the Award has not otherwise become fully vested prior to such event):
(i) you experience a Termination of Employment by your Employer without Cause or
(ii) you resign from your employment on account of Good Reason. The Award will
be settled in the same form of consideration received by shareholders of Tyson
Foods, Inc.’s Class A common stock in connection with the Change in Control
transaction, unless the express terms of the documentation establishing the
terms of the Change in Control provide otherwise.



4.
Time of Exercise of Award. The Award will be exercisable upon the Vesting Dates
and/or Vesting Events set forth in Section 3. In the event of your Termination
of Employment, the vested portion of your Award shall no longer remain
exercisable, except as follows:



4.1.
Termination of Employment. Except as provided in Section 4.2 and Section 4.3, in
the event of your Termination of Employment, your vested Award will remain
exercisable for a period of three (3) months from the Termination of Employment,
but not longer than ten (10) years from the Grant Date.



4.2.
Death or Disability. In the event your Termination of Employment is due to death
or Disability, your vested Award will remain exercisable by you, or your
Beneficiary in the case of your death, for a period of thirty-six (36) months
from the Termination of Employment, but not longer than ten (10) years from the
Grant Date.



4.3.
Termination by Tyson without Cause or by you for Good Reason, or Voluntary
Termination under the “5+1” Officer Separation Program. In the event your
Termination of Employment is effected by Tyson without Cause, by you for Good
Reason, or through participation in the Officer Separation Program component of
the Executive Severance Plan of Tyson Foods, Inc., contingent upon your timely
execution and non-revocation of a Release, your vested Award will remain
exercisable by you for a period of thirty-six (36) months from the Termination
of Employment, but not longer than ten (10) years from the Grant Date.



5.
Manner of Exercise of Award. The vested portion of the Award may be exercised
through any of the following methods as provided under the Plan:



5.1.
Cash of not less than the product of the Exercise Price multiplied by the number
of shares to be purchased on exercise, plus the amount of any required tax
withholding;



5.2.
Delivery to Tyson of the number of shares owned at least six (6) months at the
time of exercise having a fair market value of not less than the product of the
Exercise Price multiplied by the number of shares to be purchased on exercise,
plus the amount of any required tax withholding;



5.3.
Cashless exercise through a broker designated by Tyson, which shall account for,
and include, any required tax withholding but not to exceed the required minimum
statutory withholding;



5.4.
Withholding of the number of shares having a fair market value of not less than
the product of the Exercise Price multiplied by the number of shares to be
purchased on exercise, plus the amount of any required tax withholding but not
to exceed the required minimum statutory withholding; or










--------------------------------------------------------------------------------

Exhibit 10.13




5.5.
Unless the Award is no longer exercisable under the terms of Section 4 above, by
accepting the terms herein you consent to have the options automatically
exercise, using any of the above methods at Tyson’s sole discretion, either at
the end of the period defined in Section 4.1 through Section 4.3, as applicable,
or, if earlier, on the tenth (10th) anniversary of the Grant Date (or, if the
10th anniversary of the Grant Date is not a business day, the business day
immediately preceding the 10th anniversary of the Grant Date), if the price per
share of Tyson stock at the time of exercise is greater than the Exercise Price.



6.
Withholding Taxes. Regardless of any action Tyson or your Employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that Tyson and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the exercise of the Award, the subsequent sale of any
shares of Stock acquired pursuant to the Award and the receipt of any dividends,
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items. Tyson or your
Employer shall withhold taxes by any manner acceptable or administratively
feasible under the terms of the Plan, but not to exceed the maximum tax due for
the applicable income you receive from the Award, consistent with the laws of
the applicable federal, state or local taxing authority.



7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares of Stock issued pursuant to this Award and/or any amount
received with respect to any sale of any such shares of Stock, and you expressly
agree that Tyson may take such actions as are necessary to effectuate the
enforcement of such policy without your further consent or action. For purposes
of the foregoing, you expressly and explicitly authorize Tyson to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by Tyson to hold your shares of Stock and other amounts
acquired pursuant to your Award to re-convey, transfer or otherwise return such
shares of Stock and/or other amounts to Tyson upon Tyson's enforcement of such
policy. To the extent that the terms of this Award and any such policy conflict,
then the terms of such policy shall prevail.



8.
Beneficiary Designation. In accordance with the terms of the Plan, you may name
a Beneficiary who may exercise the Award under this Award Agreement in case of
your death before you receive any or all of the Award. Each Beneficiary
designation shall revoke all prior designations, shall be in a form prescribed
by the Committee, and shall be effective only when filed in writing with the
Committee during your lifetime.



9.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



10.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.



11.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the provisions of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
Affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.



12.
Restrictions on Transfer of Award. Any disposition of the Award or any portion
thereof shall be a violation of the terms of this Award Agreement and shall be
void and without effect; provided, however, that this provision shall not
preclude a transfer as otherwise permitted by the Plan.



13.
Headings. Section headings used herein are for convenience of reference only and
shall not be considered in construing this Award Agreement.






--------------------------------------------------------------------------------

Exhibit 10.13




14.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.



15.
No Vested Right in Future Awards. You acknowledge and agree by executing this
Award Agreement that the granting of the Award under this Award Agreement is
made on a fully discretionary basis by Tyson and that this Award Agreement does
not lead to a vested right to further awards of any type in the future. Further,
the Award set forth in this Award Agreement constitutes a non-recurrent benefit
and the terms of this Award Agreement are applicable only to the Award granted
pursuant to this Award Agreement.



16.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.



17.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



18.
Governing Law; Venue. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any disputes regarding this Award, the Award Agreement or
the Plan shall be brought only in the United States in the state or federal
courts of the state of Delaware.



19.
Electronic Delivery. Tyson may, in its sole discretion, decide to deliver any
documents related to the Award or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Tyson or a third party designated by Tyson.



20.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



21.
Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, to the extent you transfer employment outside of the United States,
the Award shall be subject to any special terms and conditions as Tyson may need
to establish to comply with local laws, rules, and regulations or to facilitate
the operation and administration of the Award and the Plan in the country to
which you transfer employment (or Tyson may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). Any
such terms and conditions shall be set forth in an Addendum prepared by Tyson
which shall constitute part of this Award Agreement.



22.
Additional Requirements; Amendments. Tyson reserves the right to impose other
requirements on the Award, any shares of Stock acquired pursuant to the Award
and your participation in the Plan to the extent Tyson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. In addition, Tyson reserves the right to
amend the terms and conditions reflected in this Award Agreement, without your
consent, either prospectively or retroactively, to the extent that such
amendment does not materially affect your rights under the Award except as
otherwise permitted under the Plan or this Award Agreement.










--------------------------------------------------------------------------------

Exhibit 10.13




23.
Acceptance. By electronically accepting the grant of this Award, you
affirmatively and expressly acknowledge that you have read this Award Agreement,
the Addendum to the Award Agreement (as applicable) and the Plan, and
specifically accept and agree to the provisions therein. You also affirmatively
and expressly acknowledge that Tyson, in its sole discretion, may amend the
terms and conditions reflected in this Award Agreement without your consent,
either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Award, and you agree to be bound by
such amendment regardless of whether notice is given to you of such change.



* * *
TYSON FOODS, INC.
By: /s/ Mary Oleksiuk
Title: EVP, Chief Human Resources Officer



